DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a central processor configured to enable setting of a different image capture condition for the first image capturing region and the second image capturing region, as stated in claims 1 and 13.  The examiner respectfully disagrees.
Re claims 1 and 13)  The Kikuchi reference discloses a central processor (see figure 1, element 210) configured to enable setting of a different image capture condition (exposure) for the first image capturing region and the second image capturing region (see para 34 and 46-47: the alternating read mode sets different exposure times or image capture conditions for the first image capturing region, the imaging pixels, and the second image capturing region, the focus detection pixels).  Therefore, the Kikuchi reference discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-16, and 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi, US 2016/0337578.
In regard to claim 1, Kikuchi, US 2016/0337578, discloses an image capturing device, comprising: 
an image capturing element (see figure 1, element 208) having a first image capturing region (imaging pixels) that captures an image of a photographic subject and outputs a first signal, and a second image capturing region (focus detection pixels 208l, 208r, 208t, and 208b) that captures an image of the photographic subject and outputs a second signal (see para 31-33); 
a central processor (see figure 1, element 210) configured to enable setting of a different image capture condition (exposure) for the first image capturing region and the second image capturing region (see para 34 and 46-47: the alternating read mode sets different exposure times or image capture conditions for the first image capturing region, the imaging pixels, and the second image capturing region, the focus detection pixels); and 
an image processor configured to perform correction upon the second signal outputted from the second image capturing region, for employment in interpolation of the first signal outputted from the first image capturing region based on the image capture condition for the first image capturing region and the image capture condition for the second image capture region (see figure 1, element 218 and para 36-37: the image processing unit 218 uses correction processing to correct exposure of second region pixels based on light amount of the pixel and surrounding pixels and interpolation to produce image data that is saved in the recording medium 232).
In regard to claim 2, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: as correction for employment in interpolation of the first signal outputted from the first image capturing region, the image processor performs correction upon the second signal outputted from the second image capturing region based on a difference between the image capture condition for the first image capturing region and the image capture condition for the second image capturing region (see para 36).
In regard to claim 4, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 2, wherein: the image capture condition for the first image capturing region and the image capture condition for the second image capturing region are exposure conditions (see para 36-37); and the image processor performs correction upon the second signal outputted from the second image capturing region based on a difference between the exposure condition for the first image capturing region and the exposure condition for the second image capturing region (see para 36: wherein the difference is the decrease of the amount of light).
In regard to claim 6, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein as correction for employment in interpolation of the first signal outputted from the first image capturing region, the image processor performs correction upon the second signal outputted from the second image capturing region based on the image capture condition for the first image capturing region or the image capture condition for the second image capturing region (see para 36).
In regard to claim 7, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: the correction unit corrects the first signal outputted from the first image capturing region, and performs correction upon the second signal outputted from the second image capturing region for employment in interpolation of the corrected first signal (see para 36 and 64).
In regard to claim 8, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, further comprising: 
the image processor is further configured to generate an image of the photographic subject that has been captured by the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 224 and para 39: the display unit 224 read the image data out of the recording medium and generates the image for display).
In regard to claim 9, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: the central processor is further configured to detect a photographic subject an image of which is captured by the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see para 50: the CPU 216 detect the subject in the image to determine the subject luminance).
In regard to claim 10, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: 
the central processor is further configured to control the setting of the image capturing condition set for the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 216 and para 36).
In regard to claim 11, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: 
the image capturing element captures an image of the photographic subject through a lens that is movable in an optical axis direction of an optical system (see para 24); and 
the central processor is further configured to control drive of the lens according to a focusing state of the optical system detected by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 106 and para 25 and 61-62).
In regard to claim 12, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: 
the first image capturing region photoelectrically converts light of a first color, among light from the photographic subject, and outputs the first signal (see para 34, 36, and 46: pixels of the same color are interpolated); and
the second imaging region photoelectrically converts light, among the light from the photographic subject, of a second color that is different from the first color, and outputs the second signal (see para 31: focus detection pixels in the second region are white pixels with the color filter).
In regard to claim 13, Kikuchi, US 2016/0337578, discloses an image capturing device, comprising: 
an image capturing element having (see figure 1, element 208) a first image capturing region (imaging pixels) that captures an image of a photographic subject and outputs a first signal, and a second image capturing region (focus detection pixels 208l, 208r, 208t, and 208b) that captures an image of the photographic subject and outputs a second signal (see para 31-33); 
a central processor (see figure 1, element 210) configured to enable setting of a different image capture condition (exposure) for the first image capturing region and the second image capturing region (see para 34 and 46-47: the alternating read mode sets different exposure times or image capture conditions for the first image capturing region, the imaging pixels, and the second image capturing region, the focus detection pixels); and 
an image processor configured to perform correction upon the second signal outputted from the second image capturing region, for reducing noise included in the first signal outputted from the first image capturing region based on the image capturing condition for the first image capturing region or the image capture condition for the second image capturing region (see figure 1, element 218 and para 36-37: the image processing unit 218 uses correction processing to correct noise from under or over exposure of second region pixels based on light amount of the pixel and surrounding pixels and interpolation to produce image data that is saved in the recording medium 232).
In regard to claim 14, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein as correction for reducing noise included in the first signal outputted from the first image capturing region, the image processor performs correction upon the second signal outputted from the second image capturing region based on the image capture condition for the first image capturing region and the image capture condition for the second image capturing region (see para 36).
In regard to claim 15, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 14, wherein as correction for employment for interpolation of the first signal outputted from the first image capturing region, the image processor performs correction upon the second signal outputted from the second image capturing region based on a difference between the image capture condition for the first image capturing region and the image capture condition for the second image capturing region (see para 36: wherein the difference is the decrease of the amount of light).
In regard to claim 16, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 15, wherein: the image capture condition for the first image capturing region and the image capture condition for the second image capturing region are exposure conditions (see para 36-37); and the image processor performs correction upon the second signal outputted from the second image capturing region based on a difference between the exposure condition for the first image capturing region and the exposure condition for the second image capturing region (see para 36: wherein the difference is the decrease of the amount of light).
In regard to claim 19, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: the image processor corrects the first signal outputted from the first image capturing region, and performs correction upon the second signal outputted from the second image capturing region for reducing noise included in the corrected first signal (see para 36).
In regard to claim 20, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: the image processor is further configured to generate an image of the photographic subject that has been captured by the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 224 and para 39: the display unit 224 read the image data out of the recording medium and generates the image for display).
In regard to claim 21, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: the central processor is further configured to detect a photographic subject an image of which is captured by the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see para 50: the CPU 216 detect the subject in the image to determine the subject luminance).
In regard to claim 22, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: the central processor is further configured to control the setting of the image capturing condition set for the first image capturing region by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 216 and para 36).
In regard to claim 23, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: 
the image capturing element captures an image of the photographic subject through a lens that is movable in an optical axis direction of an optical system (see para 24); and the central processor id further configured to control drive of the lens according to a focusing state of the optical system detected by employing a signal generated by interpolating the first signal according to the second signal as corrected by the image processor (see figure 2, element 106 and para 25 and 61-62).
In regard to claim 24, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: 
the first image capturing region photoelectrically converts light of a first color, among light from the photographic subject, and outputs the first signal (see para 34, 36, and 46: pixels of the same color are interpolated); and
the second imaging region photoelectrically converts light, among the light from the photographic subject, of a second color that is different from the first color, and outputs the second signal (see para 31: focus detection pixels in the second region are white pixels with the color filter)
In regard to claim 25, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 1, wherein: the central processor, before setting the image capture conditions of the first and second image capturing regions, divides the image capturing element into the first and second image capturing regions (see figure 2, elements 208r and 208l) based on image data obtained by the image capturing element (see para 32-34).
In regard to claim 26, Kikuchi, US 2016/0337578, discloses the image capturing device according to Claim 13, wherein: the central processor, before setting the image capture conditions of the first and second image capturing regions (see figure 2, elements 208r and 208l), divides the image capturing element into the first and second image capturing regions based on image data obtained by the image capturing element (see para 32-34).

Allowable Subject Matter
Claims 5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0182419, discloses an imaging device with different regions with different image capturing conditions.  US 2020/0366862, discloses an imaging device with a control processor that sets different image capturing conditions for the first and second regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs